Exhibit 99.1Press Release dated July 19, 2012 Citizens First Corporation Announces Second Quarter 2012 Results NEWS For Immediate Release Contact: Todd Kanipe, CEO tkanipe@citizensfirstbank.com Steve Marcum, CFO smarcum@citizensfirstbank.com Citizens First Corporation 1065 Ashley Street, Suite 150 Bowling Green, KY42103 BOWLING GREEN, KY, July 19, 2012 – Citizens First Corporation (NASDAQ: CZFC) today reported results for the second quarter ending June 30, 2012, which include the following: · For the quarter ended June 30, 2012, the Company reported net income of $726,000, or $.24 per diluted common share.This represents a decrease of $82,000, or $.05 per share, from the linked quarter ended March 31, 2012.Compared to the quarter ended June 30 a year ago, net income decreased $2,000 or $.01 per share.Provision for loan losses was $450,000 for the second quarter of 2012 compared to $370,000 for the linked quarter ended March 31, 2012 and $300,000 for the quarter ended June 30, 2011. Todd Kanipe, President & CEO of Citizens First commented, “Our earnings declined this quarter due to increased provision expense and margin compression.While interest income was adversely impacted by nonaccrual loans and repricing within the portfolio, our year-to-date net interest margin remains strong at 4.12%.” · For the six months ended June 30, 2012, net income grew to $1.5 million, or $.53 per diluted common share.This represents an increase of $90,000, or $0.07 per share, from the net income of $1.4 million in the previous year. 1 · The Company’s net interest margin was 4.06% for the quarter ended June 30, 2012 compared to 4.17% for the quarter ended March 31, 2012 and 4.01% for the quarter ended June 30, 2011, a decrease of 11 basis points for the linked quarter and an increase of 5 basis points from the prior year.The Company’s net interest margin declined from the previous quarter due to a decrease in loan income for the quarter.Net interest margin for the year was 4.12% compared to 4.06% in the previous year. · Nonperforming assets increased to $7.9 million at June 30, 2012 compared to $4.9 million at December 31, 2011 and from $4.1 million at June 30, 2011.The increase in nonperforming assets is primarily attributable to a commercial real estate loan in the hospitality industry totaling $3.9 million which was placed on a nonaccrual status during the second quarter of 2012. Second Quarter 2012 Compared to First Quarter 2012 Net interest income for the quarter ended June 30, 2012 decreased $16,000, or 0.4%, compared to the previous quarter.Net interest income decreased due to a decrease in loan income of $42,000, which is primarily attributable to the increase in nonaccrual loans. Non-interest income for the three months ended June 30, 2012 increased $97,000, or 13.9%, compared to the previous quarter, primarily due to an increase in security gains of $55,000. Non-interest expense for the three months ended June 30, 2012 increased $120,000, or 4.1%, compared to the previous quarter, primarily due to an increase in other expenses of $95,000.Other real estate expenses increased $60,000 due to the sale of two properties during the quarter. A $450,000 provision for loan losses was recorded for the second quarter of 2012, compared to a $370,000 provision in the previous quarter.The provision expense was higher in the second quarter of 2012 as a result of an increase in net charge-offs.Net charge-offs were $479,000 for the second quarter of 2012 compared to $307,000 in the first quarter of 2012. Second Quarter 2012 Compared to Second Quarter 2011 Net interest income for the quarter ended June 30, 2012 increased $446,000, or 13.8%, compared to the previous year.The increase in net interest income was impacted by a reduction in interest expense of $199,000 combined with an increase in interest income of $247,000. The increase in interest income was fueled by the growth in average loans for the second quarter of 2012 compared to the second quarter of 2011. 2 Non-interest income for the three months ended June 30, 2012 increased $33,000, or 4.3%, compared to the three months ended June 30, 2011, primarily due to an increase in other services charges and fees of $30,000 from the prior year. Non-interest expense for the three months ended June 30, 2012 increased $325,000, or 11.9%, compared to the three months ended June 30, 2011, primarily due to an increase in personnel expenses totaling $213,000 and other expenses totaling $96,000. A $450,000 provision for loan losses was recorded for the second quarter of 2012, compared to a $300,000 provision in the second quarter of 2011, an increase of $150,000, or 50.0%.Net charge-offs were $479,000 for the second quarter of 2012 compared to net charge-offs of $89,000 in the second quarter of 2011.The provision expense increased due to the increase in net charge-offs and the growth of the loan portfolio. Balance Sheet Total assets at June 30, 2012 were $396.9 million, a decrease of $6.9 million from $403.8 million at December 31, 2011.Loans increased $5.6 million, or 1.9%, from $294.4 million at December 31, 2011 to $300.0 million at June 30, 2012.Deposits at June 30, 2012 were $320.8 million, a decrease of $11.9 million, or 3.6%, compared to $332.7 million at December 31, 2011. Non-performing assets totaled $7.9 million at June 30, 2012 compared to $4.9 million at December 31, 2011, an increase of $3.0 million.A commercial real estate loan of $3.9 million was placed on nonaccrual status during the second quarter.The allowance for loan losses at June 30, 2012 was $5.9 million, or 1.97% of total loans, compared to $5.9 million, or 1.99% of total loans as of December 31, 2011. A summary of nonperforming assets is presented for the periods indicated: (In thousands) June 30, December 31, June 30, Nonaccrual loans Loans 90 days or more past due and still accruing - - - Restructured loans - Total nonperforming loans Other real estate owned Other foreclosed assets - - - Total nonperforming assets Ratio of total nonperforming assets to total assets % 3 At June 30, 2012, total shareholders’ equity was $40.2 million and total tangible shareholders’ equity was $34.9 million.The Company’s tangible equity ratio was 8.91% as of June 30, 2012.The Company and Citizens First Bank are categorized as “well capitalized” under regulatory guidelines. About Citizens First Corporation Citizens First Corporation is a bank holding company headquartered in Bowling Green, Kentucky and established in 1999.The Company has branch offices located in Barren, Hart, Simpson and Warren Counties in Kentucky. Forward-Looking Statements Statements in this press release relating to Citizens First Corporation's plans, objectives, expectations or future performance are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that are based upon the Company’s current expectations, but are subject to certain risks and uncertainties that may cause actual results to differ materially.Among the risks and uncertainties that could cause actual results to differ materially are economic conditions generally and in the market areas of the Company, a continuation or worsening of the current disruption in credit and other markets, goodwill impairment, overall loan demand, increased competition in the financial services industry which could negatively impact the Company’s ability to increase total earning assets, and the retention of key personnel.Actions by the Department of the Treasury and federal and state bank regulators in response to changing economic conditions, changes in interest rates, loan prepayments by and the financial health of the Company’s borrowers, and other factors described in the reports filed by the Company with the Securities and Exchange Commission could also impact current expectations. 4 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Consolidated Statement of Income: Three Months Ended June 30 March 31 December 31 September 30 June 30 Interest income Interest expense Net interest income Provision for loan losses Non-interest income: Service charges on deposits Other service charges and fees Gain on sale of mortgage loans 64 90 90 56 Non-deposit brokerage fees 57 34 43 40 60 Lease income 68 68 68 68 68 BOLI income 66 66 69 69 68 Securities gains 55 - 13 61 Total Non-interest expenses: Salaries and benefits Occupancy and equipment Other Total Income before income taxes Provision for income taxes 67 Net income Preferred dividends and discount accretion Net income available for common shareholders Basic earnings per common share Diluted earnings per common share 5 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Six Months Ended June 30 June 30 Interest income Interest expense Net interest income Provision for loan losses Non-interest income: Service charges on deposits Other service charges and fees Gain on sale of mortgage loans Non-deposit brokerage fees 91 88 Lease income BOLI income Securities gains 55 61 Total Non-interest expenses: Salaries and benefits Occupancy and equipment Other Total Income before income taxes Provision for income taxes Net income Preferred dividends and discount accretion Net income available for common shareholders Basic earnings per common share Diluted earnings per common share Return on average assets YTD 0.76% 0.81% Return on average equity YTD 7.77% 7.76% Net interest margin YTD 4.12% 4.06% 6 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Key Operating Statistics: Three Months Ended June 30 March 31 December 31 September 30 June 30 Average assets Average loans Average deposits Average equity Return on average assets 0.72% 0.81% 0.39% 0.85% 0.80% Return on average equity 7.31% 8.24% 4.01% 7.97% 7.80% Efficiency ratio 66.93% 65.44% 61.61% 65.61% 66.62% Non-interest income to average assets 0.78% 0.69% 0.92% 0.83% 0.84% Non-interest expenses to average assets (3.01%) (2.91%) (2.80%) (3.01)% (3.01)% Yield on average earning assets (tax equivalent) 5.03% 5.20% 5.09% 5.34% 5.32% Cost of average interest bearing liabilities 1.10% 1.15% 1.22% 1.42% 1.54% Net interest margin (tax equivalent) 4.06% 4.17% 4.01% 4.11% 4.01% Number of FTE employees 90 88 Asset Quality Ratios: Non-performing loans to total loans 2.57% 1.32% 1.45% 0.81% 1.18% Non-performing assets to total assets 2.00% 1.14% 1.21% 0.79% 1.15% Allowance for loan losses to total loans 1.97% 1.95% 1.99% 1.76% 1.93% Net charge-offs to average loans, annualized 0.52% 0.41% 0.42% 0.44% 0.13% 7 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Consolidated Statement of Condition: As of As of As of June 30, December 31, December 31, Cash and cash equivalents Available for sale securities Loans held for sale 99 Loans Allowance for loan losses Premises and equipment, net Bank owned life insurance (BOLI) Federal Home Loan Bank Stock, at cost Accrued interest receivable Deferred income taxes Intangible assets Other real estate owned Other assets Total Assets Deposits: Noninterest bearing $ 41,797 $ 38,352 $ 36,250 Savings, NOW and money market Time Total deposits FHLB advances and other borrowings Subordinated debentures Other liabilities Total Liabilities 6.5% Cumulative preferred stock Series A preferred stock Common stock Retained (deficit) Accumulated other comprehensive income (loss) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity 8 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios June 30, 2012 December 31, 2011 December 31, 2010 Capital Ratios: Tier 1 leverage 9.69% 9.46% 10.98% Tier 1 risk-based capital 13.23% 11.86% 13.31% Total risk based capital 14.48% 13.11% 14.57% Tangible equity ratio (1) 8.58% 8.39% 10.02% Tangible common equity ratio (1) 5.02% 4.84% 5.33% Book value per common share Tangible book value per common share (1) Shares outstanding (in thousands) The tangible equity ratio, tangible common equity ratio and tangible book value per common share, while not required by accounting principles generally accepted in the United States of America (GAAP), are considered critical metrics with which to analyze banks.The ratio and per share amount have been included to facilitate a greater understanding of the Company’s capital structure and financial condition.See the Regulation G Non-GAAP Reconciliation table for reconciliation of this ratio and per share amount to GAAP. Regulation G Non-GAAP Reconciliation: June 30, 2012 December 31, 2011 December 31, 2010 Total shareholders’ equity (a) Less: Preferred stock Common equity (b) Goodwill Intangible assets Tangible common equity (c) Add: Preferred stock Tangible equity (d) Total assets (e) Less: Goodwill Intangible assets Tangible assets (f) Shares outstanding (in thousands) (g) Book value per common share (b/g) Tangible book value per common share (c/g) Total shareholders’ equity to total assets ratio (a/e) 10.12% 9.63% 10.95% Tangible equity ratio (d/f) 8.91% 8.39% 10.02% Tangible common equity ratio (c/f) 5.30% 4.84% 5.33% 9
